In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00091-CR

______________________________



MATT SHANNON WILLIAMS, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 8th Judicial District Court

Hopkins County, Texas

Trial Court No. 0216402







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Matt Shannon Williams appeals from his conviction for aggravated sexual assault on a child. 
A companion appeal, number 06-02-00090-CR, is also before this Court in which Williams appeals
from another conviction for the same type of offense.  The cases were tried together, and the records,
briefs, and arguments raised therein are identical in both appeals.  For the reasons stated in Matt
Shannon Williams v. The State of Texas, 06-02-00090-CR, we likewise affirm this conviction.
	We affirm the judgment.




						Jack Carter
						Justice

Date Submitted:	September 10, 2003
Date Decided:		September 11, 2003

Do Not Publish